DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Status of Claims
The amendments and arguments filed on 7/11/2022 are acknowledged and have been fully considered.  Claims 1-3, 6-9, 13-15, 17-22, and 28-31 are now pending.  Claims 4-5, 10-12, 16, and 23-27 are canceled; claims 1, 13, 14, and 29 are amended; claims 15 and 17-22 are withdrawn; no claims are new.
Claims 1-3, 6,9, 13-14, and 28-31 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites “wherein the total concentration of foam stabilizer(s) in the liquid agricultural formulation is about 0.1% of the liquid agricultural formulation”.  Claim 1, from which claim 3 depends, recites “and at least one foam stabilizer in a total concentration between about 7% and about 15% of the liquid agricultural formulation”.  Thus, claim 3 fails to include all the limitations of the claim upon which it depends, as it requires an amount of foam stabilizer(s) outside the bounds required by claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, 13-14, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2015/0376163) in view of Veeger et al. (US 2010/0069505).
Kaiser et al. teaches anthranilamide compounds (see title), where chlorantraniliprole is preferred (see [0108]). Kaiser et al. teaches the compounds are particularly useful for controlling invertebrate pests, in particular for controlling arthropods and nematodes and especially insects (i.e. an agricultural formulation, see [0012]).  Kaiser et al. teaches that suitable solvents and liquid carriers include water (see [0275]).  Kaiser et al. teaches that the composition can include thickeners, such as xanthan gum (i.e. a foam stabilizer, see [0283]) and emulsifiers, such as anionic surfactants, including sodium lauryl sulfate (i.e. a foaming agent, see [0441]). Kaiser et al. teaches 0.1 to 80% by weight of the active agent, from 0.1 to 20% by weight of at least one surfactant, and from 0.1 to 5% by weight of a thickener (see [0308]).  Kaiser et al. teaches an example of a liquid with 20-60% by weight of an active, 2-10% by weight of a surfactant, 0.1-2% by weight of xanthan gum as a thickener, and water (see [0294]).
Kaiser et al. does not teach between about 7% and about 15% of at least one foam stabilizer.
Veeger et al. teaches an alcoholic composition which can be dispensed as a foam via a pump-foam system, which includes an alcohol or mixture of alcohols, a surfactant or a surfactant mixture, at least one polyalkylene glycol, at least one foam stabilizer, water, and at least one member selected from the group consisting of cosmetic auxiliaries, adjuvants, active ingredients, and mixtures thereof (see abstract). Veeger et al. teaches that the surfactant is present at 0.5 to 20% by weight of the composition (see [0040]).  Veeger et al. teaches that the at least one foam stabilizer is present from 0.01 to 20% by weight (see [0044]).  Veeger et al. teaches that examples of foam stabilizers include xanthan gum (see [0044]).
Regarding claims 1-3, 8, 13, and 14, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize at least one foam stabilizer is present from 0.01 to 20% by weight as taught by Veeger et al. in the composition of Kaiser et al.  One would be motivated to do so with a reasonable expectation of success as Veeger et al. teaches that 0.01 to 20% by weight of foam stabilizers, such as xanthan gum, can be successfully utilized to form a stable composition with active ingredients.  Further, one would formulate a liquid composition with 20-60% by weight of chlorantraniliprole, 2-10% by weight of an anionic surfactant, xanthan gum, and water as taught by Kaiser et al.  One would be motivated to do so with a reasonable expectation of success as Kaiser et al. teaches that chlorantraniliprole is preferred, and that suitable surfactants include anionic surfactants such as sodium lauryl sulfate.  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the ranges taught by Kaiser et al. overlap on the instantly claimed amounts.  Regarding the limitation of “wherein the volume of the foam generated by the formulation is reduced by 25% after about 45 minutes or greater”, a person of ordinary skill in the art would reasonably expect the use of the same materials in the same amounts to have the same effect, resulting in the instantly claimed foam reduction.
Regarding claims 6 and 7, Kaiser et al. teaches a suspension (see [0294]) and a microemulsion (see [0297]), and a suspension concentrate (see [2035]).
Regarding claim 9, Kaiser et al. teaches a microemulsion with 10-25% by weight of surfactant (see [0298]).
	Regarding claims 28 and 29, Veeger et al. teaches an alcoholic composition which can be dispensed as a foam via a pump-foam system.  Thus, the foam of Veeger et al. would be reasonably filled with air (i.e. a gas). It is noted that the claims currently require the foam to comprise the gas or air, not that the gas or air used as a propellant.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention formulate a foam as taught by Veeger et al. with the composition of Kaiser et al.  One would be motivated to do so with a reasonable expectation of success as Veeger et al. teaches a composition with similar amounts of surfactants (i.e. foaming agents) and foam stabilizers (i.e. thickeners), and teaches that it can be formed into a foam with a pump-foam system.
Regarding claim 30, Kaiser et al. teaches an example with 2-10% by weight of a surfactant (see [0294]).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding claim 31, Kaiser et al. teaches an example with 0.1-2% by weight of xanthan gum as a thickener, and water (see [0294]). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611